SENTENCIA
Este recurso nos permite resolver si el Tribunal de Ape-laciones erró al revocar la desestimación de una denuncia contra una persona que tiene serias dificultades para oír y poder comunicarse, pero se le encontró causa probable para arresto sin que en la vista al respecto se le proveyera la asistencia de un intérprete. Debido a que en el expe-diente judicial no hay constancia de lo acontecido durante la vista de causa probable para arresto, este tribunal no ha podido evaluar los hechos procesales en los que la peticio-naria basa su solicitud. Ya que se proveyó para que la im-putada esté asistida de intérprete en la vista preliminar y que esta no está privada de su libertad, confirmamos el dictamen del foro intermedio.
r-H
El 3 de diciembre de 2015, el Ministerio Público pre-sentó una denuncia contra la Sra. Marangely Nazario Aponte, en la que se le imputó una violación del Artículo 3.1 de la Ley Núm. 54 de 15 de agosto de 1989, según enmendada, conocida como la Ley para la Prevención e In-tervención con la Violencia Doméstica, 8 LPRA see. 631. La imputada compareció a la vista de determinación de causa probable para arresto acompañada de su madre y sin re-presentación legal. Durante la vista, se sentó a declarar tanto el alegado perjudicado como la agente que llevó a cabo la investigación. Se determinó causa probable por el delito imputado, se fijó una fianza de $1,000 y se pautó la vista preliminar.
*964La señora Nazario Aponte compareció al tribunal para la celebración de la vista preliminar en la fecha señalada e informó que contrataría abogado. La magistrada que pre-sidía la sala hizo constar en el documento titulado “Notas y resolución del magistrado” que la imputada era “audioim-pedida” y que “posiblemente necesitaría un] intérprete de señas”. Apéndice de la Petición de certiorari, pág. 2. En vista de ello, se señaló la vista para una fecha posterior.
Luego de varios incidentes procesales, la vista prelimi-nar quedó pautada para el 18 de marzo de 2016. No obs-tante, el 4 de marzo de 2016, la señora Nazario Aponte presentó una moción de desestimación de la denuncia. Alegó que era sorda y que no conocía el lenguaje de señas, pero que era capaz de leer labios. Expuso que durante la vista de causa para arresto no se le proveyeron los servi-cios de un intérprete de lectura de labios ni acomodo razo-nable alguno. Ante ello, sostuvo que se le violentó el debido proceso de ley y solicitó la desestimación de la denuncia. Sin embargo, no presentó ante el foro primario ni la regra-bación ni una transcripción de la vista de causa probable para arresto. Por esto, aunque la peticionaria alegó que el Tribunal de Primera Instancia conocía de su impedimento, no hay constancia de ello en el expediente judicial. Por moción separada solicitó que se ordenara la presencia de un intérprete de lectura de labios en la vista preliminar. En atención a su reclamo, el tribunal ordenó la contrata-ción de los servicios de un intérprete, con cargo al erario.
El Ministerio Público se opuso a la moción de desesti-mación de la denuncia. Argumentó que cualquier defecto que hubiere acontecido en la vista de causa para arresto podía subsanarse en la vista preliminar. Por eso, puntua-lizó que el mismo día en que la señora Nazario Aponte presentó su solicitud de desestimación, solicitó también que se contratara un intérprete de lectura de labios que la asistiera en la vista preliminar señalada, lo que se le concedió.
*965El 18 de marzo de 2016, el Tribunal de Primera Instancia desestimó la denuncia, por violación del debido proceso de ley. Inconforme, el Ministerio Público presentó una solicitud de certiorari ante el Tribunal de Apelaciones en la que se-ñaló que la moción de desestimación era prematura debido a la etapa en que se encontraban los procedimientos. Fundamentó su posición en lo resuelto en Pueblo v. Jiménez Cruz, 145 DPR 803 (1998). Allí resolvimos que la celebración de una vista preliminar para acusar subsana cualquier error que hubiera habido en la determinación de causa probable para arrestar. Por esa razón determinamos que una moción de desestimación presentada antes de la vista preliminar, al amparo de la Regla 64(p) de Procedimiento Criminal, 34 LPRA Ap. II, es prematura, ya que en ese momento no se había presentado acusación alguna que se pudiera desestimar. Así pues, la desestimación decretada solo conseguiría prolongar sin necesidad el proceso judicial.
Eventualmente, el Tribunal de Apelaciones revocó al Tribunal de Primera Instancia. Determinó que el foro pri-mario erró al declarar “con lugar” una moción de desesti-mación prematura. Señaló que el momento oportuno para presentar una moción de desestimación en los casos en los que hay una denuncia por delito grave es luego de la pre-sentación de la acusación, pues cualquier defecto procesal cometido en la etapa de causa probable para arresto se puede subsanar en la vista preliminar.
Consecuentemente, la señora Nazario Aponte acudió ante nos mediante una petición de certiorari en la que alegó que el Tribunal de Apelaciones erró al determinar que no procedía la desestimación de la denuncia a pesar de que la vista de causa para arresto se celebró contra una persona sorda sin proveérsele acomodo razonable. Aclaró que la defensa solicitó la desestimación de la denuncia al amparo del debido proceso de ley y no al amparo de la Regla 64(p) de Procedimiento Criminal, supra. Asimismo, argüyó que estuvo presente durante la vista de causa para *966arresto, sin asistencia de abogado, y que el fiscal sentó a declarar a la presunta víctima y a la agente investigadora. Por tal razón, indicó que se violó su derecho a confronta-ción, ya que no pudo ejercerlo por no entender lo que sucedía. Señaló que el representante del Ministerio Pú-blico admitió durante un señalamiento de vista preliminar que la agente declaró en posición lateral hacia ella durante la vista. También indicó que al desestimar la denuncia, el tribunal se expresó respecto a la importancia de que en la nueva vista de causa para arresto la imputada tuviera la asistencia de un intérprete y los testigos declararan en po-sición frontal hacia ella. Finalmente, alegó que su madre no sirvió como interprete durante la vista de causa para arresto.
Por su parte, el Estado argumentó que el Tribunal de Apelaciones actuó conforme a derecho debido a que se am-paró en la clara y categórica normativa jurisprudencial que regula el mecanismo procesal de la solicitud de desestima-ción en encausamientos criminales por delitos graves. Así, indicó que según esta normativa, en casos en los que se presente denuncia por delito grave, una moción de desesti-mación solo puede presentarse luego de celebrada la vista preliminar. Añadió que no se violó el derecho a confrontar testigos porque este no aplica en la vista de causa para arresto, donde ni siquiera es necesario que el fiscal pre-sente testigos.
II
La señora Nazario Aponte alega que el Tribunal de Ape-laciones erró al revocar la sentencia del Tribunal de Pri-mera Instancia porque la desestimación de la denuncia no fue al amparo de la Regla 64(p) de Procedimiento Criminal, supra. En cambio, sostiene que la desestimación es-tuvo basada en que durante la vista de causa probable para arresto se violó su derecho a que se le proveyera acó-*967modo razonable para garantizar una comunicación efectiva al no proveérsele un intérprete de señas o no colocarla en un lugar donde ella pudiera leer los labios de los testigos y comprender lo que decían. Por consiguiente, argumenta que este caso trata de un reclamo de violación del debido proceso de ley, por celebrarse una vista de causa para arresto contra una persona sorda que no pudo comprender lo que sucedió allí.
En Pueblo v. Branch, 154 DPR 575, 581 (2001), resolvi-mos que para un imputado que no entiende las incidencias de un procedimiento judicial, la asistencia de un intérprete durante todo el proceso adquiere una importancia tridi-mensional: primero, hace posible el interrogatorio de los testigos; segundo, facilita a los demandados o acusados po-der entender la conversación entre abogados, testigos y el juez; y tercero, hace viable la comunicación entre abogado y cliente. Así, indicamos que la concesión de un intérprete a una persona que solo habla el idioma inglés, luego de que se demuestra su necesidad real de esa asistencia, consti-tuye un imperativo constitucional que los tribunales no de-ben soslayar. Por lo tanto, concluimos que, ante estas cir-cunstancias, los tribunales deberán tomar las medidas apropiadas para garantizar que los imputados que tengan esta limitación puedan comprender las incidencias del pro-ceso mediante el uso de un intérprete o mediante otro me-dio igualmente eficaz. En ese caso, “surg[ía] del expediente que las advertencias legales, luego de su arresto, fueron hechas a Branch en el idioma inglés” y que, "[a] partir de ese momento hubo un reclamo constante de su defensa de que se le asignara un intérprete”. íd., pág. 587. Resolvimos que si el tribunal asigna un intérprete permanente para el juicio en su fondo constituye un reconocimiento expreso de que el imputado tenía una necesidad real de esa asistencia. íd.
Este derecho no es exclusivo del juicio en su fondo, sino que se extiende a la vista de causa probable para acusar. *968Como la vista preliminar es el mecanismo procesal para “ ‘evitar que se someta a un ciudadano en forma arbitraria e injustificada a los rigores de un proceso criminal’, cobra particular importancia que los tribunales garanticemos el pleno ejercicio de esos derechos en dicha etapa”. Pueblo v. Branch, supra, pág. 582.
Examinado el expediente ante nuestra consideración, es evidente que los problemas de audición de la señora Naza-rio Aponte ameritaban que estuviera asistida de un intér-prete durante la celebración de la vista de causa para arresto. Ahora bien, no surge del expediente que el tribunal supiera del impedimento auditivo de la imputada du-rante la vista de causa probable para arresto, pues no hay constancia sobre lo acontecido en esa etapa, más allá de la determinación del magistrado. Recae sobre el imputado el peso de demostrar al tribunal que no entiende el proceso y que por ello necesita un intérprete. Pueblo v. Branch, supra, pág. 582. De todos modos, la magistrada asignada a la vista preliminar subsiguiente hizo constar en sus notas que la imputada era “audioimpedida” y que “posiblemente necesit[aría un] intérprete de señas”. Apéndice de la Petición de certiorari, pág. 2. Así, posteriormente, el tribunal declaró “con lugar” la solicitud de intérprete para la vista preliminar presentada por la señora Nazario Aponte.
Ahora bien, la interrogante que tenemos que resolver no es la necesidad del intérprete ni si se le violaron los dere-chos a la peticionaria en la vista de determinación de causa probable para arresto (Regla 6), sino si la moción de deses-timación presentada ante el Tribunal de Primera Instancia es prematura. Asimismo, debemos resolver si la violación del debido proceso de ley que alega la señora Nazario Aponte puede subsanarse mediante la celebración de la vista preliminar con todas las garantías aplicables, inclu-yendo la presencia de un intérprete de labios.
*969I—I HH I—i
El mecanismo procesal que provee la Regla 64(p) de Procedimiento Criminal, supra, constituye un instrumento adecuado para vindicar la lesión de los derechos de un acu-sado en etapas tempranas del trámite judicial, por razón de carecer de un intérprete, aunque tenía una necesidad real de ello. Pueblo v. Branch, supra, pág. 584. Hemos re-conocido que al amparo de esta regla, el acusado puede impugnar la determinación de causa por dos fundamentos: (1) insuficiencia de la prueba o (2) cuando se haya violado algún derecho procesal que se tenía que garantizar en la vista correspondiente. Pueblo v. Negrón Nazario, 191 DPR 720, 735 (2014); Pueblo v. Rivera Vázquez, 177 DPR 868, 878 (2010).
Cuando se imputa un delito grave, no puede presen-tarse una acusación hasta después de que haya recaído una determinación de causa probable para ello, como re-sultado de la vista preliminar celebrada. Es entonces cuando se autoriza al Ministerio Público a presentar la acusación correspondiente. Por lo tanto, en un caso por de-lito grave, la moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra, no tiene otro efecto que el de revisar la determinación de causa probable para acusar hecha después de haberse celebrado la vista preliminar. En consecuencia, no puede revisarse mediante esa regla la determinación de causa probable para arrestar por un delito grave. Pueblo v. Jiménez Cruz, supra, pág. 815.
En estos casos, el momento oportuno para presentar una moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra, es con posterioridad a la presentación de la acusación. Pueblo v. Jiménez Cruz, supra, págs. 815-816. Esto se debe a que la determinación positiva de causa probable para acusar, luego de celebrada *970la vista preliminar, subsana cualquier error que hubiese habido en la determinación de causa probable para arrestar. Íd., pág. 815.
Distinto a la etapa de Regla 6, durante la vista prelimi-nar, los derechos constitucionales a estar asistido de abo-gado y a confrontarse con el testimonio de cargo tienen pleno vigor. Así, se trata de un procedimiento más formal, en el cual el imputado tiene más derechos procesales, que “constituye una revisión de la determinación de causa probable para el arresto, en cuanto al aspecto central de si se puede o no continuar el proceso criminal contra el imputado”. E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, Cap. 21, pág. 48.
En vista de que el delito imputado en este caso es de carácter grave y aún no se ha presentado acusación alguna que pueda ser desestimada, la moción de desestimación presentada por la señora Nazario Aponte es prematura. Por otra parte, la ausencia de asistencia de intérprete du-rante la vista de causa para arresto se subsanará con la presencia de un intérprete en la vista preliminar, según ordenó el Tribunal de Primera Instancia. Pueblo v. Jiménez Cruz, supra, pág. 815.
Puntualizamos que la peticionaria no se encuentra pri-vada de su libertad ni se ha violado su derecho a que la vista preliminar se celebre en el plazo reglamentario. Compárese Pueblo v. Rivera Rodríguez, 150 DPR 428 (2000), donde desestimamos las denuncias por delitos graves contra un imputado que se encontraba sumariado sin que se le hubiera celebrado la vista preliminar. Por eso, en este caso es innecesario conceder un remedio adicional inmediato, antes de la vista preliminar.
Esa vista es el mecanismo procesal más expedito que tiene nuestro ordenamiento para que se efectúe una “revi-sión de la determinación de causa probable para el arresto, en cuanto al aspecto central de si se puede o no continuar el *971proceso criminal contra el imputado”,(1) pero esta vez con la presencia de un intérprete, según ordenó el Tribunal de Pri-mera Instancia. Eso salvaguarda los derechos de la persona imputada sin tener que anular o dilatar el proceso penal. Así hacemos un balance entre los intereses del imputado y el interés del público en que siga adelante el caso penal, de manera adecuada y sin dilaciones. Resolvemos que se pro-veerá el intérprete en vista preliminar y garantizamos que no se acusará a una persona que no comprenda el proceso en su contra. Para eso no hay que desestimar las denuncias ni anular el proceso penal en esta etapa.
IV
Por los fundamentos antes expuestos, se confirma la sentencia del Tribunal de Apelaciones.
Lo acordó y ordena el Tribunal, y lo certifica la Secreta-ria del Tribunal Supremo. La Jueza Presidenta Oronoz Ro-dríguez disintió e hizo constar la expresión siguiente:
Por los fundamentos que expuse en Pueblo v. Almodóvar Negrón, 198 DPR 724, 732 (2017), opinión disidente, discrepo de la determinación que emite una Mayoría de este Tribunal. La falta de un acomodo razonable que garantice que una persona con impedimentos auditivos comprenda el procedimiento criminal que se ventila en su contra constituye, incluso en la etapa de Regla 6, una violación clara del debido proceso de ley. En estos escenarios, considero que la moción de desestimación provee un mecanismo procesal adecuado para vindicar un de-recho tan básico.
La Jueza Asociada Señora Rodríguez Rodríguez disintió e hizo constar la expresión siguiente:
Según hemos refrendado asiduamente, el debido proceso de ley garantiza a todo imputado de delito que comprenda los procedimientos bajo los cuales se le juzga. Ello pues, el enten-*972dimiento de tales procedimientos es el cimiento para una ade-cuada defensa; derecho que inicia junto a la vista de causa para arresto (Regla 6). Es por ello que, en las instancias en que un imputado comparece a la vista de Regla 6, nace la obligación del Estado de dar cumplimiento a esta garantía constitucional. En el presente caso, la Sra. Marangely Nazario Aponte compareció a la vista de Regla 6, y tras haberse evi-denciado su diversidad auditiva, el Estado estaba obligado a proveer el acomodo razonable para que ésta comprendiera el procedimiento penal que obraba en su contra.
El Juez Asociado Señor Estrella Martínez emitió un voto disidente. El Juez Asociado Señor Colón Pérez emitió una opinión disiente.
(.Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina

 Pueblo v. Jiménez Cruz, 145 DPR 803, 815 (1998), citando a Chiesa, op. cit., pág. 48.